--------------------------------------------------------------------------------

EXHIBIT 10(v)(3)

 Cleco Corporation

Supplemental Executive Retirement Plan

 

 Amended and Restated

Participation Agreement

                        The Compensation Committee of the Board of Directors of
Cleco Corporation (the "Committee") having the responsibility to administer the
Cleco Corporation Supplemental Executive Retirement Plan (the "Plan"), as
amended and restated effective January 1, 1996, and the responsibility
thereunder to designate the participants in the Plan, previously designated
Michael H. Madison as a participant in the Plan, a copy of which is attached
hereto and made a part hereof for all purposes.  The Chief Executive Officer of
Cleco Corporation has approved this amendment and restatement of the
Participation Agreement to provide for a shorter vesting period pursuant to
Section 3.8 of the Plan.

            This designation of participation is contingent upon the
Participant's agreement to be bound by and subject to the terms and conditions
of participation stated below.

            1.         The Participant agrees to be bound by and to be subject
to all the conditions and terms of the Plan and any rules or interpretations of
the Plan adopted or promulgated thereunder by the Committee, and the Participant
expressly acknowledges, agrees and consents to any interpretation and
construction by the Committee of any provision of the Plan and the resolution by
the Committee of any question or inquiry arising thereunder.

            2.         Pursuant to Section 3.8 of the Plan, the Participant
shall become entitled to receive a benefit upon termination of employment prior
to Early Retirement Age, notwithstanding the provisions set forth in Sections
3.1, 3.2, or 3.3 of the Plan, in accordance with the following Schedule:

                        Termination of Employment After:                    
Percentage of Vested Benefit

                                    October 1,
2004                                              25%

                                    October 1,
2005                                              50%

                                    October 1,
2006                                              75%

                                    October 1,
2007                                           
100%                                               

            3.         The Participant acknowledges that, as a condition to
eligibility for a benefit under the Plan, he will be required to meet the
requirements of Section 3.7 of the Plan regarding the selection of a joint and
100% survivor annuity, if applicable.

            4.         The Participant acknowledges that, for purposes of
determining her eligibility for a benefit under the plan, his initial date of
service with the Company is October 1, 2003.

--------------------------------------------------------------------------------

-2-

            5.         The Participant acknowledges that his right to a benefit
under the Plan is contingent upon full disclosure of benefits arising with
respect to employment by any prior employers as described in Section 2.12 of the
Plan.  The Participant represents that the following is a complete list of all
benefits that are defined as "Other Pension Benefits" in the Plan:

                        __Benefits from CSW Retirement
Plan_____________________________

            6.         The participant acknowledges that his eligibility for a
benefit under the Plan is contingent upon the provision to the Committee by the
Participant, or any person claiming benefits through the Participant, of all
information and data that is required by the Committee to determine the amount
of the benefit properly payable under the Plan including, without limitation,
such information as the Committee may require with respect to any "Other Pension
Benefits".

                                                                                                                                               
I hereby agree to the foregoing terms of participation in the Plan:

 

                                                           
                                                                                   
/s/  Michael H. Madison                               

                                                                                   
                                                            Michael H. Madison
 

                                                                                                                                               
November 10, 2003                                     

                                                                       
                                                                        Date

 

                                                                                                                                                
Cleco Corporation

 

                                                                                                                                           
    By:    /s/  David M. Eppler                           

                                                                                                                                           
            David M. Eppler

                                                                                                                                                   
    President & Chief Executive Officer
 

                                                                                                             
                                  November 12,
2003                                      

                                                                                                                               
                 Date

--------------------------------------------------------------------------------

 